The opinion of the court was delivered
Pee CueiaM.
Wilbur E. Steitz, as executor of the estate of his mother, Catherine Steitz, filed a complaint against respondent charging him with unethical conduct in the handling of the estate assets. Mrs. Steitz died on April 1, 1958 and complainant was appointed executor on April 22, 1958. He then retained respondent to settle the estate in accordance with decedent’s will. Thereafter respondent handled the matter and, within a relatively short time, reduced the assets to cash. As nearly as can be gathered from the record, distribution of at least $2,300 could have been made by September 1958. But distribution has never been made nor has an account ever been filed.
In May 1963 complainant filed this complaint with the Hudson County Ethics Committee. In spite of many opportunities given by the Committee and by this Court, respondent failed to account for, or explain in any way, what has happened to the money. The Committee declared the conclusion inescapable that it had been misappropriated by him. We agree with that determination.
Accordingly, respondent is disbarred.
For disbarment — Chief Justice WeiNteaub, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SOHETTINO and HANEMAN —7.
Opposed — None.